Citation Nr: 0119758	
Decision Date: 07/31/01    Archive Date: 08/07/01	

DOCKET NO.  97-03 800A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, 
Maryland


THE ISSUE

Entitlement to an increased evaluation for postoperative 
residuals of a shell fragment wound of the left knee, 
currently rated 30 percent disabling.


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

R. E. Smith, Counsel


INTRODUCTION

The veteran had active military service from August 1966 to 
July 1971.  

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a March 1995 rating decision by the 
Department of Veterans Affairs (VA), Baltimore, Maryland, 
Regional Office (RO), which denied the veteran an increased 
evaluation for his service-connected left knee disability.  

This case was previously before the Board and in November 
1998 it was remanded to the RO for further development.  The 
case has since been returned to the Board.  

In February 2001 the veteran appeared and proffered testimony 
at a personal hearing on appeal in Washington, D.C., before 
the undersigned member of the Board.  A transcript of the 
veteran's hearing testimony has been associated with his 
claims file.  A statement received by the veteran at this 
hearing raises the issues of entitlement to service 
connection for a left hip disorder secondary to his 
service-connected left knee disorder and entitlement to 
service connection for aortic aneurysm and hypertension 
secondary to service-connected post-traumatic stress 
disorder.  The veteran also submitted a claim for an 
increased evaluation for his service-connected post-traumatic 
stress disorder.  These issues are referred to the RO for 
appropriate action.  


FINDINGS OF FACT

1.  All identified relevant evidence necessary for 
disposition of the appeal has been obtained.  

2.  The service-connected left knee disability is manifested 
by limitation of flexion to 130 degrees with pain and 
tenderness, arthritis, muscle atrophy, slight instability, 
occasional effusion, subjective reports of locking, and 
numbness and tingling associated with the left anterior 
tibial nerve.  



CONCLUSIONS OF LAW

1.  The criteria for a rating of 30 percent under Diagnostic 
Codes 8523-5260, contemplating limitation of motion, pain, 
muscle atrophy and weakness with mild paralysis of the 
anterior tibial nerve have been met.  38 U.S.C.A. § 1155 
(West 1991); 38 C.F.R. §§ 4.2, 4.7, 4.10, 4.40, 4.45, 4.59 
and Part 4, Codes 5260, 5261, 8523 (2000); DeLuca v. Brown, 
8 Vet. App. 202 (1995).

2.  The criteria for a separate rating of 10 percent under 
Diagnostic Code 5257, contemplating slight instability or 
subluxation have been met.  38 U.S.C.A. § 1155 (West 1991); 
38 C.F.R. §§ 4.2, 4.7, 4.10, 4.40, 4.45, 4.59 and Part 4, 
Code 5257 (2000).  

3.  The criteria for a separate rating of 10 percent under 
Diagnostic Code 5259, contemplating occasional effusion and 
subjective reports of locking have been met.  38 U.S.C.A. 
§ 1155 (West 1991); 38 C.F.R. §§ 4.2, 4.7, 4.10, 4.40, 4.45, 
4.59 and Part 4, Code 5259 (2000).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Factual Background

The veteran's service medical records show that the veteran 
injured his left knee in a football game prior to service and 
thereafter sustained a shrapnel wound to the left knee in 
Vietnam in 1968.  The shrapnel was removed at that time.  In 
March 1971 the veteran was noted to have a history of 
recurrent effusions and locking of his left knee since his 
shell fragment wound injury.  He was evaluated on multiple 
occasions and was placed on isometric as well as progressive 
resistive exercises for quadriceps strengthening and received 
multiple injections of hydrocortisone with only temporary 
relief. 

Post service the veteran was hospitalized by VA for 
complaints of pain and swelling in his left knee, which he 
said he first injured while playing football in 1965.  He 
also said that he was told at that time that he had a torn 
ligament.  He said he had no further difficulty with his left 
knee until he suffered a mortar fragment wound to the left 
knee in Vietnam.  Physical examination of the left knee was 
significant for effusion, crepitation, tenderness and pain.  
Because of the veteran's persistent complaints the veteran 
underwent a left knee arthrotomy in May 1972.  The left knee 
was explored through a medial parapatellar incision and 
thorough exploration revealed no evident abnormalities.  

When examined by VA in August 1972 the veteran's 
musculoskeletal system to include his left knee was grossly 
normal with no limitation of motion.  A 3-inch scar was noted 
in the medial left knee.  The examiner noted as a diagnosis 
that the veteran was postoperative arthrotomy of the left 
knee with no lesions found during surgical exploration but 
further observed that the veteran had sustained prior 
shrapnel injury to the knee.  

Service connection for residuals of a shrapnel wound to the 
left knee with arthrotomy scar was established by an RO 
rating action dated in October 1972.  This disorder was rated 
10 percent disabling on a schedular basis effective from July 
1971 under Diagnostic Code 5257 of VA's Schedule for Rating 
Disabilities (Rating Schedule).  

The veteran thereafter was hospitalized on multiple occasions 
for surgical procedures involving the left knee.  In May 1982 
he was found to have a mal-aligned left patella and underwent 
left patella realignment.  In December 1982 he underwent 
arthroscopy of the left knee with lysis of adhesions.  In 
February 1983 he was found to have severe patellofemoral 
arthritis secondary to trauma and underwent a left total 
patellectomy.  In May 1983 he was brought to surgery for 
manipulation of his left knee under anesthesia and steroid 
injections.  Further arthroscopy and lysis of adhesions was 
performed on an elective basis in June 1985.  Following a 
comprehensive VA examination in September 1985, significant 
for left knee flexion limited to 72 degrees and left knee 
weakness as well as evidence of left peroneal nerve damage, 
the schedular disability for the veteran's service-connected 
left knee shell fragment wound residual was increased from 
10 percent to 30 percent effective from November 1985 under 
Diagnostic Codes 5257-5261.  The veteran was also separately 
service connected for left peroneal nerve damage.  

Arthroscopy of the left knee was performed in December 1988.  
In December 1990 and May 1994 the veteran underwent 
arthroscopy of the left knee with debridement.  A VA progress 
note dated in May 1994 noted that the veteran had had 
12 surgical procedures performed at a VA hospital.  It was 
stated that due to the amount of cutting and scraping of the 
joint the veteran had been placed on an extensive recovery 
period.  It added this was also due to the fact that the 
veteran had two joint reconstructions and a total 
patellectomy.  

In a letter dated in March 1995 one of the veteran's VA 
physicians reported that the veteran has had a long history 
of left knee problems and multiple surgical procedures since 
the time of his initial injury.  He observed that the 
veteran's knee is currently affected by arthritic changes and 
that he experiences problems with pain, swelling and 
limitation of motion along with episodes of instability.  He 
added that a total knee arthroplasty often would be 
beneficial in cases like this; however because of the 
veteran's age there is a hesitancy to perform this procedure 
at the present time.

At a June 1995 personal hearing on appeal before a hearing 
officer at the RO the veteran testified that he wears a steel 
brace custom made for him for purposes of left knee stability 
and uses crutches for ambulation.  The veteran described his 
employment as an investigator and his inability to function 
in that employment due to his limited mobility.  

In April 1996 the veteran was hospitalized by VA due to 
further complaints of continuing left knee pain and underwent 
left knee arthroscopy with debridement of the meniscus.  His 
VA physician, in a letter dated that same month, stated that 
it was noted during this surgery that there were severe 
changes of meniscal degeneration along with wear of the 
distal femoral condyles.  He stated that the veteran has 
severe joint degeneration from his chronic arthritis 
condition and was discharged following his surgical 
procedures on crutches in a leg immobilizer.  

On a VA examination in August 1996 the veteran reported that 
the last surgery on his left knee was in April 1996 and since 
then he has had complaints of constant left knee pain as well 
as occasional swelling and instability.  The examiner 
observed that the veteran walks with an obvious limp and 
wears a customized leg immobilization brace.  Physical 
examination of the left knee disclosed an approximate 7-inch 
vertical surgical scar over the left knee.  The knee was 
tender to palpation over the mediolateral and inferior 
aspects.  The patella was missing.  There was no appreciable 
swelling.  Range of motion testing demonstrated flexion to 40 
degrees and extension to zero degrees.  No instability was 
demonstrated on mild pressure.  An X-ray of the left knee was 
interpreted to reveal mild degenerative change, status post 
patellectomy.  

On VA examination in December 1996 it was recorded that the 
veteran continues to have complaints referable to the left 
knee as before and wears a customized leg immobilizer daily.  
On physical examination it was noted that the left knee was 
wrapped in an Ace bandage and that the veteran was wearing an 
immobilizer.  There was tenderness to palpation over the 
medial and lateral knee primarily in the medial aspect of the 
knee.  There was no tenderness to palpation inferiorly.  
There was no instability to lateral pressure and no swelling.  
Flexion of the knee was to 70 degrees and extension was to 
zero degrees.  

When examined in July 1998 the veteran's left knee was 
effused.  The femoral condyles were palpable.  The knee was 
unstable in anteromedial and anterolateral draw.  Lachman's 
was Grade II/III with indiscrete stop.  There was a positive 
pivot shift as well.  The knee was not red, hot, or inflamed.  
The quadriceps were weak.  Chronic instability of the left 
knee was the diagnostic assessment.  

On VA examination in December 1998 the veteran reported a 
history of 15 surgeries to his left knee to include surgeries 
for removal of the patella and reconstruction of the joint.  
He complained of being in constant pain and swelling and 
experiencing limited range of motion and wobbling of the 
joint.  Physical examination showed constant severe pain in 
the left knee with swelling.  Left knee flexion was to only 
"5" degrees and extension was to "90" degrees.  
(Presumably this means, in the VA system, extension to 0 
degrees and flexion to 85 or 95 degrees.)  The veteran was 
observed to wear a brace.  The knee joint was very stiff and 
tender.  There was no effusion.  Muscle atrophy was noted in 
the left thigh, both flexors and extensors exhibited 
30 percent atrophy and the left thigh was 2 inches thinner 
than the right thigh.  With respect to his gunshot wound, 
examination of the left knee showed a lateral entry of the 
bullet through the joint.  His examiner noted one fragment 
was retained and removed in surgery.  It was also noted that 
he had multiple surgical incision scars on the left knee, the 
longest one was 9 inches long in the inner aspect and another 
one 2 inches long in the lateral aspect.  He also had 
tingling and numbness in the distribution of the left 
anterior tibial nerve.  

The veteran presented to a VA orthopedic clinic in June 1999 
with complaints of constant pain and giving way.  Physical 
examination of the left knee disclosed no effusion in active 
range of motion from zero to 80 degrees.  The knee was 
reactive to palpation.  Lachman's test for evidence of torn 
anterior cruciate ligament was one plus.  Anterior drawer 
sign for anterior cruciate ligament laxity was slightly 
increased and McMurray's maneuver for evidence of joint 
menisci tear or tags produced pain at the medial and lateral 
joint lines.  There was no extensor lag on straight leg 
raising.  Power was 4/5 with giving way with pain.  An X-ray 
of the left knee showed remarkable preservation of joint 
space, minimal degenerative change and absent patella.  The 
veteran was noted to have documented Grade II/III changes in 
the mediofemoral condyle and problems with residual meniscus 
after his previous meniscectomy.  The veteran's examiner 
discussed the benefits and disadvantages of elective total 
knee replacement with the veteran indicating that such a 
procedure would reasonably produce pain relief while 
sacrificing some left knee function.  

On VA examination in January 2000 the veteran presented with 
complaints of constant and progressive left knee pain.  He 
said his symptoms caused him to lose three to four weeks of 
work yearly.  He described swelling and giving way of the 
joints and being awakened each night by pain.  His pain was 
reportedly exaggerated when walking one block or more.  Cold 
and rainy weather as well as stair climbing and initial 
standing after sitting also reportedly exaggerated symptoms.  
The veteran said he avoids stooping and kneeling.  He stated 
that driving in his car is also painful to him.  He uses a 
brace, takes extra strength Tylenol and on "real bad days" 
uses a walking cane.  On physical examination there was no 
swelling, redness or effusion in or about the joint.  His 
gait was good.  The left knee was diffusely tender mostly on 
the medial aspect.  Range of motion was zero to 130 degrees 
with much pain in the extremes of flexion.  There was no 
instability.  Left knee circumference was approximately 15 
3/4 inches compared with 16 7/8 inches on the right.  
Ten inches proximal to the tibial tubercle, the circumference 
was 17 3/4 inches compared with 21 inches on the right and it 
was noted that the left knee patella was missing.  Weight 
bearing X-rays in May 1999 were reviewed by the examiner and 
were reported to show an absent patella and narrowing of the 
medial joint line with some cystic formation in the 
laterofemoral condyle and tibial plateau.  The examiner 
commented, upon review of the veteran's claims folder, that 
the veteran has been having persistent knee pain for years 
unrelieved by his various surgeries.  The examiner stated 
that the veteran's knee joint, however, is stable, motion is 
good and there is neither instability nor incoordination.  He 
noted the veteran has pain on use but this could not be 
quantified nor could it be related to an amount above what he 
normally has at rest.  Pain on flare-ups was also noted.  

In a letter dated in February 2001 a former long-time 
associate and past employer of the veteran described the 
problems the veteran experiences with his left knee and its 
impact on the veteran's ability to work as a private 
investigator.  

At his personal hearing in February 2001 the veteran 
described his clinical history of multiple knee surgeries, 
current treatment and problems with employment due to his 
left knee condition.  The veteran said he was precluded from 
prolonged walking, prolonged standing and running and 
requires a knee brace to perform ambulation.  He said he has 
left knee instability, locking and frequent buckling of his 
knee.  He also described sensory deficits to include left 
knee tingling and burning radiating down his leg.  
Analysis

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000).  This law rewrites the 
38 U.S.C. §§ 5100-5107 "duty to assist" provisions, to 
eliminate the well-grounded claim requirement, and requires 
the Secretary to provide additional assistance in developing 
all facts pertinent to a claim for benefits under Title 38 of 
the United States Code.  

Although the RO did not readjudicate the veteran's claim 
subsequent to the enactment of the VCAA, the claimant was 
provided several VA rating examinations in connection with 
his current claim.  The RO has collected all identified 
medical records.  The veteran was provided notice of the 
applicable laws and regulations.  There is no indication in 
the record that there is any additional evidence that has not 
been associated with the claims file.  The Board finds the 
veteran is not prejudiced by appellate review at this time 
without initial RO adjudication after enactment of the VCAA.  
See Bernard v. Brown, 4 Vet. App. 384 (1993).  In essence VA 
has satisfied its duties to notify and assist the veteran in 
this case.  Further development and further expending of VA 
resources is not warranted as the circumstances of this case 
indicate that a remand would serve no useful purpose.  See 
Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991).  

In this case the veteran essentially contends that the 
disability evaluation currently in effect for his left knee 
disorder does not adequately reflect the severity of his 
condition.  As will be indicated below the Board agrees.  

Disability evaluations are determined by comparing a 
veteran's present symptomatology with the criteria set forth 
in VA's Rating Schedule, which is based on average impairment 
in earning capacity.  See 38 U.S.C.A. § 1155; 38 C.F.R. 
Part 4.  When a question arises as to which of two ratings 
apply under a particular diagnostic code, the higher 
evaluation is assigned if the disability more closely 
approximates the criteria for the higher rating; otherwise, 
the lower rating will be assigned.  38 C.F.R. § 4.7.  Any 
reasonable doubt that arises in considering the evidence must 
be resolved in favor of the veteran.  38 C.F.R. § 4.3.  The 
veteran's entire history is reviewed when making disability 
evaluations.  38 C.F.R. §§ 4.1, 4.2, 4.41; Schafrath v. 
Derwinski, 1 Vet. App. 589, 592 (1995).  

The evaluation of the same disability under various diagnoses 
is to be avoided.  Disability for injuries to the muscles, 
nerves, and joints of an extremity may overlap to a great 
extent, so that special rules are included in the appropriate 
bodily system for other evaluation.  Dyspnea, tachycardia, 
nervousness, fatigability, etc., may result from many causes; 
some may be service connected, others not.  Both the use and 
manifestations not resulting from service-connected disease 
or injury in establishing this service-connected disability 
evaluation, and the evaluation of the same manifestations 
under different diagnoses are to be avoided.  38 C.F.R. 
§ 4.14 (1999).  In Esteban v. Brown, 6 Vet. App. 259, 262 
(1994) the Court held that evaluations for distinct 
disabilities resulting from the same injury could be combined 
so long as the symptomatology for one condition was not 
"duplicative of or overlapping with the symptomatology" of 
the other condition.  

Disabilities will be rated on the basis of functional 
impairment.  Weakness is considered as important as 
limitation of motion and a part that becomes painful on use 
must be regarded as seriously disabled.  It is the intent of 
the Rating Schedule to recognize painful motion with joint or 
periarticular pathology as productive of disability.  
38 C.F.R. §§ 4.40, 4.45, 4.59.

In DeLuca v. Brown, 8 Vet. App. 202 (1995), the Court held 
that in evaluating a service-connected disability, the Board 
erred in not adequately considering functional loss due to 
pain under 38 C.F.R. § 4.40 and functional loss due to 
weakness, fatigability, incoordination or pain on movement of 
a joint under 38 C.F.R. § 4.45.  In DeLuca, the Court held 
that a diagnostic code based on limitation of motion does not 
subsume 38 C.F.R. §§ 4.40 and 4.45 and that the rule against 
pyramiding set forth in 38 C.F.R. § 4.14 does not forbid 
consideration of a higher rating based on a greater 
limitation of motion due to pain on use, including use during 
flare ups.  The Board notes that the provisions of 38 C.F.R. 
§§ 4.40 and 4.45 should be considered in conjunction only 
with the diagnostic codes predicated on limitation of motion.  
Johnson v. Brown, 9 Vet. App. 7 (1996).

Limitation of flexion of the knee (normal flexion being to 
140 degrees) will be rated as follows:  Flexion limited to 15 
degrees is 30 percent; flexion limited to 30 degrees is 
20 percent; flexion limited to 45 degrees is 10 percent.  
Flexion limited at more than 45 degrees is noncompensable.  
See 38 C.F.R. §§ 4.7, Plate II, 4.71(a), Diagnostic Code 
5260. 

Limitation of extension of the leg (normal being to zero 
degrees) will be rated as follows:  Extension limited to 45 
degrees is 50 percent.  Extension limited to 30 degrees is 
40 percent.  Extension limited to 20 degrees is 30 percent.  
Extension limited to 15 degrees is 20 percent.  Extension 
limited to 10 degrees is 10 percent.  Extension limited to 5 
degrees is zero percent.  See 38 C.F.R. §§ 4.71, Plate II, 
4.71(a), Diagnostic Code 5261.  

When a knee is symptomatic following removal of the semilunar 
cartilage, a 10 percent evaluation is assigned.  Diagnostic 
Code 5259.  

Additionally Diagnostic Code 8523 provides that a zero 
percent rating for disability of the anterior tibial (deep 
peroneal) nerve is warranted where there is evidence of mild 
incomplete paralysis and a higher rating is warranted for 
moderate (10 percent) or severe (20 percent) incomplete 
paralysis.  38 C.F.R. Part 4, Diagnostic Code 8523.  

Degenerative arthritis (hypertrophic or osteoarthritis) where 
established by X-ray findings will be rated on the basis of 
limitation of motion under the appropriate diagnostic codes 
for the specific joint or joints involved (Diagnostic 
Code 5200, etc.).  When, however, the limitation of motion of 
the specific joint or joints involved is noncompensable under 
the appropriate diagnostic codes, a rating of 10 percent is 
for application for each major joint or group of minor joints 
affected by limitation of motion, to be combined, not added 
under Diagnostic Code 5003.  Limitation of motion must be 
objectively confirmed by findings such as swelling, muscle 
spasm, or satisfactory evidence of painful motion.  In the 
absence of limitation of motion, a 10 percent evaluation will 
be assigned where there is X-ray evidence of involvement of 
two or more major joints or two or more minor joint groups.  
A 20 percent evaluation will be assigned where there is X-ray 
evidence of involvement of two or more major joints and two 
or more minor joint groups and there is occasional 
incapacitating exacerbation.  See 38 C.F.R. § 4.71(a), 
Diagnostic Code 5003.  

In VAOPGCPREC 23-97, the VA General Counsel concluded that a 
claimant who has arthritis and instability of the knee may be 
rated separately under Diagnostic Codes 5003 and 5257.  

In VAOPGCPREC 9-98, VA's General Counsel further explained 
that when a veteran has a knee disability evaluated under 
Code 5257, to warrant a separate rating for arthritis based 
on X-ray findings, limitation of motion need not be 
compensable under Diagnostic Code 5260 or Code 5261; rather 
such limited motion must at least meet the criteria for a 
zero percent rating or, consistent with 38 C.F.R. § 4.59 
(which specifically provides that when a veteran has 
arthritis that is productive of actually painful motion due 
to unstable or misaligned joints due to healed injury, the 
disability is entitled to the minimum compensable rating for 
the joint) i.e., 10 percent under Code 5260 or 5261.  
Precedent opinions of the General Counsel are binding on the 
Board.  See 38 U.S.C.A. § 7104(c) (West 1991).  Thus, the 
Board will rate the veteran's left knee functional loss and 
limitation of motion and then consider his left knee 
instability as well as other aspects of his disability.  

A.  Limitation of motion

Applying the rating criteria cited above to the evidence of 
record, the Board finds that the evidence supports an 
evaluation of 30 percent for the veteran's left knee motion 
loss under Diagnostic Code 5260.  A review of the evidence 
shows that the veteran's service-connected residuals of a 
shell fragment wound of the left knee with degenerative 
arthritis cause considerable pain and significant functional 
impairment.  Multiple VA examinations between August 1996 and 
January 2000 record that limitation of flexion of the left 
knee has ranged from a low of 40 degrees to a high of 130 
degrees.  In all cases the veteran had complaints of constant 
pain associated with movement.  His physical examination in 
December 1998 noted constant, severe left knee pain on 
objective examination.  Pain was also noted on the VA 
examination in January 2000, although it was indicated that 
the pain could not be quantified.  In any event the veteran's 
pain on use and during flare-ups cannot be ignored.  The 
veteran has constant complaints of left knee pain, objective 
indications of severe pain and has been noted by VA in June 
1999 to be a candidate for total knee replacement to reduce 
his pain level.  Considering the severity of the veteran's 
pain, inconsistent range of motion of the left knee with 
indications of flexion limited to as little as 40 degrees on 
one occasion, and the veteran's credible testimony describing 
severe functional restrictions due to pain in his daily 
activities, and applying the principles of DeLuca v. Brown, 
8 Vet. App. 202 (1995), the Board finds that the criteria for 
the 30 percent rating for limitation of flexion under 
Diagnostic Code 5260 is approximated.  

B.  Left knee instability

For a knee disorder to warrant a separate compensable rating 
under Diagnostic Code 5257 there must be a showing of 
recurrent subluxation or lateral instability.  Here the Board 
notes that VA examinations in July 1998 and June 1999 support 
a finding of instability.  On the veteran's July 1998 
examination the left knee was noted to be unstable in the 
anterior-medial and interior-lateral planes.  Slight 
ligamental atrophy was also noted on examination of the knee 
in June 1999.  While the January 2000 VA examination in 
showed no instability, granting the veteran the benefit of 
the doubt, the Board concludes that a separate rating of 
10 percent for left knee instability is warranted.  See 
VAOPGCPREC 23-97.  

C.  Other impairment of the left knee

The record reflects that the veteran also has subjective 
reports of locking, occasional effusion and on VA examination 
in December 1999 he was noted to have numbness and tingling 
in the distribution of the anterior tibial nerve.  

As noted above, notwithstanding 38 C.F.R. § 4.14, VA is 
required to provide separate ratings for separate 
manifestations of the same disability which are not 
duplicative or overlapping.  Esteban v. Brown, 6 
Vet. App. 259 (1994).  

Diagnostic Code 5258 provides that dislocation of the 
semilunar cartilage of either knee with frequent episodes of 
"locking", pain and effusion into the joint warrants a 
20 percent evaluation.  Symptomatic residuals of removal of 
semilunar cartilage under Diagnostic Code 5259 warrants a 
10 percent rating.  

With regard to the application of these diagnostic codes, the 
Board finds that a 10 percent rating is warranted for the 
veteran's left knee under Diagnostic Code 5259.  The veteran 
has reported occasion left knee effusion and past episodes of 
locking.  Swelling of the left knee was objectively 
demonstrated on VA examination in December 1998.  The veteran 
has had multiple left knee surgeries to include a 
meniscectomy.  He has postoperative symptoms to include 
effusion and persistent pain.  Therefore, a 10 percent 
evaluation is warranted under Diagnostic Code 5259.  This is 
the maximum evaluation under this code.  The evidence however 
does not support a finding of frequent locking and effusion 
due to dislocation of the semilunar cartilage.  The Board 
finds therefore that the criteria for a 20 percent rating 
under Diagnostic Code 5258 have not been met.  

The veteran also testified in February 2001 that his left 
knee disability includes sensory deficits.  When examined by 
VA in December 1998 the veteran was found to have tingling 
and numbness in the distribution of the left anterior tibial 
nerve.  

Under Diagnostic Code 8523 a noncompensable evaluation is 
assigned for mild incomplete paralysis of the interior tibial 
nerve.  A 10 percent evaluation is assigned for moderate 
incomplete paralysis.  The term "incomplete paralysis" used 
in reference to evaluation of peripheral nerve injuries 
indicates a degree of lost or impaired function substantially 
less than the type pictured for complete paralysis given with 
each nerve, whether due to varied level of the nerve lesion 
or to partial regeneration.  When the involvement is wholly 
sensory the rating should be for the mild or at most, the 
moderate degree.  38 C.F.R. § 4.124(a) (2000).  Here the 
veteran has wholly sensory impairment confined to the area 
around the knee.  Consequently, the Board finds that the left 
knee neurological deficits more nearly approximate the 
criteria required for mild incomplete paralysis of the 
interior tibial nerve.  Accordingly, a noncompensable rating 
is warranted under Diagnostic Code 8523 for this 
manifestation of the veteran's service-connected left knee 
condition.  So long as this manifestation remains non-
compensable, it may continue to be rated along with the 30 
percent rating; a separate rating is not required.


ORDER

Entitlement to a rating in excess of 30 percent for a left 
knee injury manifested by limitation of motion, pain, 
tenderness and muscle atrophy is denied.  

A separate rating of 10 percent is granted for residuals of a 
left knee injury manifested by subluxation and instability, 
subject to regulations applicable to the payment of monetary 
benefits.  

A separate rating of 10 percent is granted for residuals of a 
left knee injury manifested by subjective reports of locking 
and occasional effusion, subject to regulations applicable to 
the payment of monetary benefits.  

A noncompensable rating is granted for residuals of a left 
knee injury manifested by numbness and tingling associated 
with the left interior tibial nerve.  



		
	J. E. DAY
	Member, Board of Veterans' Appeals

 


